            Case 1:19-cv-00015-PLF Document 29-1 Filed 02/12/19 Page 1 of 6



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 Mr. A., an individual,                           §
                                                  §
           Plaintiff,                             §
                                                  §
 V.                                               §       Civil No.: 19-00IS(PLF)
                                                  §
 U.S. IMMIGRATION AND CUSTOMS                     §
 ENFORCEMENT, ET AL.,                             §
                                                  §
           Defendants.                            §

I, Mellissa Harper, hereby make the following declaration with respect to the above-captioned

matter:

1.        I am the Chief of the Juvenile and Family Residential Management Unit

(JFRMU), Enforcement and Removal Operations (ERO), U.S. Immigration and Customs

Enforcement (ICE), Department of Homeland Security (DHS). JFRMU addresses issues

confronting unaccompanied alien children (UAC) and alien family groups who come into ERO

custody. JFRMU develops policies sensitive to the various vulnerabilities and needs of these

populations. JFRMU trains, monitors, and advises Field Office Juvenile Coordinators (FOJCs).

These officers serve as subject matter experts on juvenile and family matters in their respective

field offices. As JFRMU advises FOJCs, they in tum, advise their fellow officers who encounter

minors during enforcement activities.

2.        The statements in this declaration are based on information obtained and reviewed by me

in performance of my official duties, information provided to me by employees under my

supervision, and/or my review of information contained in the other appropriate records.

3.        Currently, ICE oversees three family residential centers (FRC): I) the Karnes

Family Residential Center (Karnes) is located in Karnes City, Texas, and can house up to 830

total individuals; 2) the South Texas Family Residential Center at Dilley (Dilley), located in
            Case 1:19-cv-00015-PLF Document 29-1 Filed 02/12/19 Page 2 of 6



Di lley, Texas, can house up to 2,400 indi viduals: 3) the Berks CoLmty Residential Center

(Berks), in Berks County, Pennsylvania. can house up to 96 ind ividual s.

4.        ICE family residential facilities house non-criminal, non-vio lent fam il y groups co nsisting

of adult ali en parents and/or legal guardi ans (parents) and the ir alien minor child(ren). Children

in these family groups can range in age from newborn to 17 years of age. While the goa l of

ICE's Family Residential Centers (FRCs) is to maintain fami ly unity w herever possible, there

may be instances w hen after placement in a FRC, fa milies must be separated due to

circumstances beyond ICE's co ntrol. These instances include, but are not be limited to acute

resident medical conditions, a llegati ons of physica l abuse/vio lence, or when certain residents

become o therwise ineligible for ho using in a residential set1ing, etc. Thus, in accordance with the

Flores Sell lement Agreement and best practi ces, in all such instances the best interest of the chi Id

must be considered when contemplating fami ly separation.

5.        FRC operate under the ICE Fam ily Residential Standards (FRS). 1 The FRS

promote a unique, non-secure, o pen-movement environment w hich permits parents and chi ldren

to li ve in a dorm-like environment with access to educati on, recreational oppo rtunities and hea lth

care on site. The FRS were developed with input from medical, psycho logical, and educational

subj ect maner experts and various o rgani zati ons such as the OHS Office of C ivil Rights and

C ivil Liberti es (CRC L) and many no n-governmental organizations (N GOs) .

6.        Fami ly units have freedom of movement thro ughout FRC during daytime ho urs.

Residents have access to libraries, recreati onal fac ilities, and playroo ms. The focus of FRC is to

have an environment that encourages family health and safety by providing child-friend ly

amenities and services in an enviro nment that is conducive to healthy famil y interacti ons.




1
    https://www.ice.gov/detention-standards/fami ly-residential (l ast visited o n Feb. I 0, 20 19).
                                                     2
          Case 1:19-cv-00015-PLF Document 29-1 Filed 02/12/19 Page 3 of 6



Families interact with each other throughout the day. FRC are staffed with contracted Resident

Advisors in lieu of security officers.

7.      Due to need to protect other residents, the low-security environment and demanding state

licensing restrictions governing family detention at FRCs, ICE does not house criminals or

individuals with known gang affiliation in these facilities. Because of the open movement of

these facilities, housing convicted criminals or individuals who have a history of unlawful

activity, such as affiliation with gangs, presents an unacceptable risk of harm to the other

families residing at FRC. Physical violence, threats, youth recruitment and other dangers would

greatly diminish the safety of the residents in these facilities, many of whom have asylum claims

based on MS-13 gang violence.

8.      The safety of residents at FRC is also a legal obligation. Under the Flores

Settlement Agreement, ICE must ensure the safety and well-being of all minors in its custody,

including those housed with their parents at FRC. 2

9.      In addition, FRC's operate under rigorous state licensing restrictions, and must requalify

annually, and are subject to surprise inspections by state regulators to ensure compliance. On

November 28, 2018, the Texas Court of Appeals, Third Circuit, issued a decision reinstating the

licensing regulations that apply at the Karnes Family Residential Center (Karnes) located in

Karnes City, Texas, and the South Texas Family Residential Center at Dilley (Dilley), located in

Dilley, Texas. 3 As a result, these family residential centers (FRC) must comply with all the

licensing requirements of the state of Texas. Included in these requirements are strict background




2Flores v. Lynch, 828 F .3d 898, 905 (9th Cir. 2016) (finding terms of the Flores Settlement
Agreement applied to accompanied minors).
3Texas Dep 't of Family and Protective Servs. (DFPS) v. Grassroots leadership, Inc., No. 03-18-00261-CV (Tex.
Ct. App. 3d Dist. Nov. 28, 2018).

                                                       3
         Case 1:19-cv-00015-PLF Document 29-1 Filed 02/12/19 Page 4 of 6



check requirements and prohibitions on criminal individuals living, visiting or working at such

licensed facilities. 4 The Berks Family Residential Center (Berks), located in Pennsylvania, is

currently also subject to licensing requirements that limit who can reside at this FRC.        5




10.     FRCs also have individual housing criteria to ensure the safe function of the facility.

Dilley and Karnes do not accept individuals who have gang affiliation. Berks does not accept any

criminal residents or residents with gang affiliations with the exception of minor, non-violent

convictions on a case-by-case basis.

11.     Gang members or associates often engage in violent or threatening acts against

individuals they perceive as threats. Moreover, gangs, especially those from Central America, are

notorious for recruiting children by means of violence or intimidation. ICE cannot risk the

chance that a child may be subject to or witness any such activity at a FRC. Moreover, many

FRC residents are seeking asylum on the basis of gang violence. ICE cannot subject FRC

resident families to potential trauma by housing a gang member.

12.     FRC are non-secure and have doors that do not lock for purposes of egress. Residents at

FRC are not escorted under guard and have freedom of movement. If a resident wishes to leave,

employees are instructed to allow them to do so. Consequently, FRC are not appropriate option

for individuals that are a high flight risk because of gang affiliations and Final Orders of

Removal.

13.     I reviewed the available documents and electronic records in this case. This review

revealed that Mr. A was apprehended by U.S. Customs and Border Protection near Abram, Texas




4
  See Ch. 745, Subchapter F, Background Checks, of the Texas Minimum Standard for General Residential
Operations.
s In the Appeal of Berks County Residential Center, Docket No. XXX-XX-XXXX (Commonwealth of Pennsylvania
Department of Human Services, Bureau of Hearings and Appeals filed November 23, 2015); see also 55 Pa. Code§
3800.
                                                     4
         Case 1:19-cv-00015-PLF Document 29-1 Filed 02/12/19 Page 5 of 6



on November 2, 2018, at approximately I 0:20 pm by McAllen Station Border Patrol Agents. At

the McAllen Station, record checks revealed that Mr. A had a documented affiliation with MS-13

in El Salvador. This information was entered into U.S. government databases by the U.S.

Department of State and local U.S. Federal Bureau of Investigation operating in El Salvador.

After Mr. A. was transferred into ICE custody, on Tuesday, November 13, 2018, ICE-ERO

contacted the Assistant Attache for Removals and local investigator to confirm that the

documented affiliation is still valid. ICE received additional documentation confirming the

information entered by the FBI gang task-force in El Salvador.

15.     Mr. A. poses a significant flight risk because he has been determined to be affiliated with

the MS-13 gang. His Credible Fear hearing was '"negative." Mr. A.'s case was also reviewed by

an Immigration Judge who affirmed the Credible Fear finding. Finally, as of December 17,

2018, Mr. A. has been issued a final removal order, and, but for the Order of this court, Mr. A

would be scheduled for removal.

16.     Mr. A. is not an appropriate candidate to be housed at an FRC because he presents a

potential danger to other FRC residents and a significant flight risk.

17.     Alternatives to detention (ATD) is not an appropriate placement for Mr. A because he is a

significant flight risk and a danger to the community. When ICE deems an individual to be a

danger to the community, A TD is not considered because this program is not intended to prevent

criminal or violent activity. Simply put, ATD does nothing to mitigate the danger to the

community. Moreover, Mr. A. is subject to a final order of removal, so he is a significant flight

risk.

18.     ICE also has obligations under the ICE Parental Interests Directive to respect




                                                  5
         Case 1:19-cv-00015-PLF Document 29-1 Filed 02/12/19 Page 6 of 6



parental rights. 6 Based on these parental ri ghts. ICE may coordinate reun ification with children

who are no longer in ICE custody for purposes of removal so long as the children ' s sponsor

agrees. !fa child is in custody o f the Office of Refugee Resettlement (O RR) thi s requ ires

coordinatio n with Health and Human Services: if the child is no longer in HHS/ORR custody,

thi s requires coordination with the child ' s parental sponsor. ICE has no autho rity to order a

parental sponsor to return custody to a parent being removed , the m other will a lso have to agree

that this is in the best interest of her children and cooperate with ICE and HHS to facilitate

reunification.

        Pursuant to 28 U .S.C. § 1746 , I declare under penalty of pe !jury that the fo regoing is

true and correct.




Executed on thisd     day of February 201 9.




6
  https://www.ice.gov/doclib/detention-reform/pdf/directiveDetainedParents.pdf (last visited Feb.
I 0, 20 19).
                                                  6
